Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes: Methods for identifying deadzones -- defined as the occurrence of a period of time where the software stack is idle and not producing any outputs at any stage of the pipeline -- on a host computing device (see application specification par 0005).

The following is an examiner’s statement of reasons for allowance: the prior art of record fail to teach and suggest the combination steps of  identifying one or more deadzones associated with at least one streaming session in a plurality of streaming sessions, wherein the at least one streaming session corresponds to at least a portion of a software stack executed on a virtual machine of a host computing device; for each deadzone identified for a particular streaming session, identifying events in event data generated by one or more additional virtual machines of the host computing device that occur proximate the deadzone; for each event type of a plurality of event types, determining a distribution of events of the event type relative to the identified deadzones; and adjusting an operation of the host computing device based on the distribution of events for the plurality of event types
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454